NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                    Argued June 5, 2020
                                    Decided July 1, 2020

                                           Before

                               FRANK H. EASTERBROOK, Circuit Judge

                               DAVID F. HAMILTON, Circuit Judge

                               MICHAEL Y. SCUDDER, Circuit Judge

No. 19-2931

JAMES SOSINSKI,                                     Appeal from the United States District
     Plaintiff-Appellant,                           Court for the Eastern District of
                                                    Wisconsin.
       v.
                                                    No. 2:18-cv-1388
ANDREW M. SAUL, Commissioner of
Social Security,                                    Lynn Adelman,
       Defendant-Appellee.                          Judge.

                                         ORDER

        James Sosinski applied for social security disability benefits, alleging that he
could not work because he suffers from severe leg pain, back pain, and headaches. After
the Social Security Administration denied his application, Sosinski requested a hearing
before an administrative law judge. The ALJ applied the five-step process specified in
the Social Security Act’s implementing regulations (see 20 C.F.R. § 404.1520) and
concluded that Sosinski was not disabled. Sosinski then sought judicial review, and the
district court upheld the ALJ’s decision.
        The district court’s opinion recounts the pertinent facts in detail. Suffice it here
for us to observe that the ALJ found that Sosinski suffered from two severe
No. 19-2931                                                                          Page 2

impairments—carpal tunnel syndrome and degenerative disc disease—but that neither
impairment met or equaled a per se disability listing. See 20 C.F.R. Pt. 404, Subpt. P,
App. 1; see also 20 C.F.R. § 404.1520(c)–(e). The ALJ then determined Sosinski’s residual
functional capacity or RFC—his ability to do physical and mental work activities on a
sustained basis despite his limitations. See 20 C.F.R. §§ 404.1520(e), 416.920(e). After
considering the testimony of a vocational expert, Sosinski’s own testimony, and the
opinions of two state agency physicians, the ALJ found that Sosinski retained the ability
to perform “light work”—a term of art the Social Security Administration uses to
categorize jobs that require, among other things, lifting up to 20 pounds and “a good
deal of walking or standing.” Id. § 404.1567(b). The VE testified that a person with
Sosinski’s RFC could work as a mail clerk, rental clerk, and picker, and that those
positions existed in significant numbers in the national economy. Relying on this
testimony, the ALJ denied Sosinski’s application for benefits. The district court
affirmed.
       Like the district court, our review asks whether the ALJ’s decision finds support
in substantial evidence in the administrative record. See L.D.R. by Wagner v. Berryhill,
920 F.3d 1146, 1151–52 (7th Cir. 2019) (citing 42 U.S.C. § 405(g)). Substantial evidence is
not a demanding requirement. It means “such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148,
1154 (2019) (quoting Consol. Edison Co. of N.Y. v. NLRB, 305 U.S. 197, 229 (1938)).
       The ALJ’s decision satisfies this deferential standard of review. The district court
reached the same conclusion, and we adopt its reasoning and decision. Only one
additional point warrants discussion. On the eve of oral argument, we decided Jeske v.
Saul, 955 F.3d 583 (7th Cir. 2020). Jeske supports our affirmance here in two ways.
        First, Sosinski contends that the ALJ improperly decided that his impairments
did not meet Listing 1.04A (back disorders) because the ALJ had to “discuss the listing
by name and offer more than perfunctory analysis of the listing.” Barnett v. Barnhart, 381
F.3d 664, 668 (7th Cir. 2004). But even if the ALJ does not offer such an analysis, we do
not reverse if the claimant fails to show that he meets the criteria for that listing, as
Sosinski did here. See Maggard v. Apfel, 167 F.3d 376, 379–80 (7th Cir. 1999); see also Rice
v. Barnhart, 384 F.3d 363, 369–70 (7th Cir. 2004). We reaffirmed this precise principle in
Jeske. See 955 F.3d 589–91.
         Second, Sosinski argues that the ALJ failed to assess his RFC on a function-by-
function basis—in other words, to independently address his ability to sit, stand, walk,
lift, carry, push, and pull—before determining that he could perform “light work.” But
several circuits have held that an ALJ’s omission of an explicit function-by-function
No. 19-2931                                                                        Page 3

analysis does not necessarily warrant remand. See, e.g., Mascio v. Colvin, 780 F.3d 632,
636 (4th Cir. 2015); Hendron v. Colvin, 767 F.3d 951, 956–57 (10th Cir. 2014); Cichocki v.
Astrue, 729 F.3d 172, 177 (2d Cir. 2013) (per curiam). In Jeske we agreed and joined those
circuits in so holding. See 955 F.3d at 595–96. And here the ALJ adequately considered
Sosinski’s exertional capacity, including the seven strength functions, in reaching the
conclusion that he could perform “light work.” See id. at 596–97.
      For these reasons, we AFFIRM.